674 S.E.2d 678 (2009)
STATE of North Carolina
v.
Quantine Alexander LITTLE.
No. 192P08-2.
Supreme Court of North Carolina.
February 11, 2009.
Quantine Little, Pro Se.
Thomas J. Ziko, Special Deputy Attorney General, R. Stuart Albright, District Attorney, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 9th day of February *679 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Denied by order of the Court in conference, this the 11th day of February 2009."